Citation Nr: 0500702	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-00 056	)	DATE
	)
	)


THE ISSUES

Whether the decision of December 13, 1999, wherein the Board 
of Veterans' Appeals (Board) determined new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hypertension, a 
forehead scar and chronic obstructive pulmonary disease with 
bronchial asthma and carditis, and denied entitlement to 
service connection for cataracts, osteoarthritis, a dental 
condition including loss of part of the jawbone, an 
orthopedic disorder variously diagnosed as rheumatoid 
arthritis and scoliosis, and service connection for hearing 
loss should be reversed or revised on the basis of clear and 
unmistakable error (CUE).

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for cardiovascular disease variously diagnosed and 
service connection for a disability of the spine claimed as a 
variously diagnosed multilevel back condition are addressed 
in a separate decision under a different docket number.)


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945 as a member of the United States Merchant Marine 
in Oceangoing Service, and from January 1946 to November 1947 
in the United States Marine Corps.

The appellant, the moving party, challenged the December 13, 
1999 decision, wherein the Board declined to reopen claims of 
entitlement to service connection for hypertension, a 
forehead scar and chronic obstructive pulmonary disease, and 
denied entitlement to service connection for cataracts, 
osteoarthritis, a dental condition including loss of part of 
the jawbone, an orthopedic disorder various described as 
rheumatoid arthritis and scoliosis, and hearing loss under 
the applicable statutory and regulatory provisions.  See 38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGCPREC 01-98.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. 
§ 7111(e).  

Thus the issues of whether new and material evidence has been 
submitted to reopen claims of service connection for 
cardiovascular disease variously diagnosed and service 
connection for a disability of the spine claimed as a 
variously diagnosed multilevel back condition are decided 
separately as the appeal of these issues is brought from 
another agency of original jurisdiction and the Board 
exercises appellate jurisdiction in the matter.

Finally, in November 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDING OF FACT

The appellant has failed to allege any kind of error of fact 
or law in the December 13, 1999, Board decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

A valid claim of CUE in the December 13, 1999, Board decision 
has not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003); Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.  


Factual Background

The pertinent evidence regarding issues of service connection 
for respiratory disorders including sinusitis, hypertension 
and forehead scarring reviewed in the December 1999 Board 
decision is summarized below.

The report of general medical examination for entrance in 
service conducted in January 1946 was essentially normal.  In 
July 1947 the veteran was treated for symptoms referable to 
the sinuses.  Physical examinations including radiographic 
studies of the sinuses were negative for any abnormalities 
and the final diagnosis was "no disease."  While the veteran 
reported sinusitis when examined for separation from service, 
such disorder was not found on examination.  The examination 
for the second period of service was pertinently 
unremarkable.  Hypertension and sinusitis were not shown in 
service.  The service medical records are totally silent for 
forehead scarring and a chronic acquired variously diagnosed 
respiratory disorder.   
 
A March 1953 official examination for VA compensation 
purposes shows the sinuses were clear to transillumination.

A medical statement from a private physician dated in March 
1960 noted slightly elevated blood pressure.  
Transillumination of the sinus revealed a hazy left frontal 
sinus and normal maxillary sinus.

The decision in February 1961 wherein the Board denied 
service connection for sinusitis and hypertension noted there 
were no manifestations of hypertension or sinusitis during 
the initial period of service.  The Board also observed that 
the period of service from April 1949 to May 1950 was under 
dishonorable conditions and disability incurred in or 
aggravated therein was not for consideration.  

A June 1962 VA medical examination report shows radiographic 
studies disclosed an increased density of the inferior aspect 
of the left maxillary sinus.

The veteran was treated privately in 1962 for complaints of 
sinus trouble.  VA examination thereafter conducted during 
the same year found no evidence of sinusitis.  In a May 1963 
letter the veteran's mother reported he had a deep scar on 
the left side of his head.  A forehead scar was reported when 
VA psychiatrically examined the veteran in August 1963.   

In March 1963 the Board denied service connection for 
sinusitis, finding that the disorder was not shown on 
examinations during service or on an examination in 1948.  

Bronchitis was diagnosed when VA saw the veteran on an 
outpatient basis in March 1974.  VA hospitalized the veteran 
in March 1975 for chronic pulmonary emphysema.  A private 
physician diagnosed chronic bronchial asthma and pulmonary 
obstructive disease in May 1975.  Chronic obstructive 
pulmonary disease and emphysema were noted in VA medical 
records dated during the 1980's.  On a VA examination in July 
1990 a chest x-ray was interpreted as reflective of chronic 
obstructive pulmonary disease.  An evaluation of the 
respiratory system concluded in a diagnosis of asthma with 
normal pulmonary function studies.  A scar on the left side 
of the face with no functional impairment was diagnosed. 
 
The veteran presented testimony in support of his claim for 
compensation benefits at an RO hearing held in April 1992.

VA examinations conducted in July 1995 note the veteran may 
possibly have sinusitis.  Hypertension was not found when VA 
examined the veteran in July 1995.  The VA special cardiology 
examination report shows the veteran had an insignificant 
scar in the left temple area, and another one in the area of 
the left eyebrow.  He had no complaints referable to these 
scars.

Also associated with the claims file was a substantial 
quantity of more recently dated medical treatment reports.

The Board, in its December 1999 decision, observed that since 
the July 1996 Board decision that considered whether new and 
material evidence had been submitted to reopen any of these 
claims, the veteran submitted VA treatment records from 
September and October 1997, showing a diagnosis of severe 
obstructive pulmonary disease.  In addition, he submitted 
numerous pieces of correspondence, and an excerpt from an 
article, pamphlet, or treatise relating to obstructive lung 
disease.  The letters from the veteran generally repeated his 
previous contentions that he currently had a pulmonary 
disorder, and that it was related to service.  

As for forehead scarring, the Board noted that since the 1996 
Board decision, the veteran has not presented any evidence 
related to this claim; other than a letter dated in October 
1996 stating that the scar is still there. 

Regarding hypertension, the Board observed that since the 
July 1996 Board decision, the veteran had not presented any 
evidence related to this claim, other than a letter dated in 
August 1996 stating that he felt that he was entitled to 
service connection for hypertension. 

Regarding the disabilities that were before the Board for the 
first time in December 1999, the pertinent evidence is 
summarized below.

Service medical records noted no complaints of, or treatment 
for, cataracts, and the veteran's separation examination 
report noted his eyes to be normal.  A VA examination report 
dated in June 1963 reported normal eyes, with 20/20 vision 
bilaterally.  A VA general medical evaluation in March 1975 
indicated no abnormality of the eyes.  VA treatment records 
from August 1993 contained a diagnosis of cataracts, right 
eye.  No etiology for the disorder was provided.

Service medical records noted no complaints of, or treatment 
for, osteoarthritis, and the veteran's spine and extremities 
were noted to be normal in his separation examination report.  
There are no medical records showing complaints of, or 
treatment for, osteoarthritis, within one year of separation.  
Private treatment records from February 1991 indicated X-ray 
evidence of "mild compression of all of the lumbar superior 
vertebral body plates," with further minimal compression at 
L5 on the left side, modest anterior osteophyte spurring at 
all levels, normal curvature, and borderline narrowing of the 
L4- 5 disc interspace.  None of the medical evidence contains 
an opinion as to the etiology of the veteran's 
osteoarthritis.

The Board noted that the veteran's separation from the period 
of service from April 1949 to May 1950 was under dishonorable 
conditions.  In December 1960, VA determined that the veteran 
was barred from benefits by reason of this period of service.  

Service medical records from the veteran's periods of 
honorable active service indicated no complaints relating to 
the jaw, or treatment for a disorder of the jaw.  The 
veteran's separation examination report noted that teeth 
numbers 1, 4, 16, 17, 31 and 32 were missing, however, the 
teeth and gums were described as normal.  There was no 
periapical disease, marked malocclusion, lack of serviceable 
occlusion, or pyorrhea alveolaris (periodontal disease), and 
he was found to meet dental requirements.

Service medical records from the veteran's periods of 
honorable service noted no complaints of, or treatment for, 
rheumatoid arthritis, scoliosis or a back disorder. His 
November 1947 separation examination report noted that his 
spine was normal. While scoliosis was noted upon entry for 
the veteran's third period of service, the Board noted that 
service connection is not warranted for aggravation of any 
disorder during this period because his discharge was under 
dishonorable conditions.

The report from a private general medical examination, dated 
in March 1960, stated
"back straight, normal curves."  A February 1991 private X- 
ray report noted: mild compression of all the lumbar superior 
vertebral body plates [with] . . . modest anterior 
osteophytic spurring at all levels. Curvature is normal. L5 
is further compressed minimally on the left side . . . The 
L4-5 disc interspace is borderline narrowed.  Early disc 
disease at this level is suspected.

According to the Board, the veteran presented numerous 
excerpts from medical journals and textbooks describing the 
nature and symptomatology of rheumatoid arthritis.  In 
addition, he had submitted an abundance of correspondence in 
which he set out various theories describing why he felt 
rheumatoid arthritis and scoliosis should be service-
connected.

Service medical records noted that in July 1947, the veteran 
reported a nine month history of continuous ringing in the 
ears, diagnosed as sinusitis.  Auditory examination revealed 
that his hearing was normal.  The veteran's separation 
examination report similarly noted normal hearing.

A VA Ears, Nose and Throat examination was conducted in 1948.  
The examination report contained a diagnosis of 
"nasopharyngeal catarrh, Eustachian catarrh, left, hearing 
not affected."  VA audiological examinations conducted in 
March 1953 noted that the veteran did not complain of 
impaired hearing, and the veteran's hearing was determined to 
be normal.

Correspondence from a private physician, dated in June 1962, 
noted that the veteran had a "mild high tone nerve type 
hearing loss" that "would very well have resulted from 
acoustic trauma since symptoms came on while he was exposed 
to noise on the rifle range."

A June 1962 VA general medical examination report noted that 
hearing loss was not present.  An August 1963 VA audiology 
examination report did not contain a diagnosis of hearing 
loss, and the examiner commented "I believe this patient 
hears better than indicated." VA treatment records from 
August 1989 contain the notation "hearing loss, greater in 
the left ear."  A June 1990 VA audiology examination report 
noted right mild sensorineural hearing loss, and left 
moderate sensorineural hearing loss, with precipitous loss in 
high frequencies bilaterally.

Based on the June 1962 statements from a private physician 
that the veteran had a "mild high tone nerve type hearing 
loss" that "would very well have resulted from acoustic 
trauma since symptoms came on while he was exposed to noise 
on the rifle range," and the contradiction between the June 
1962 statement from the private physician and the remaining 
medical evidence that indicated normal hearing until 1989, 
the Board sought the opinion of a VA medical expert.  The 
expert was requested to review the evidence in the claims 
folder and to state whether it was at least as likely as not 
that hearing loss was related to service.

The VA medical expert responded later that same month.  He 
noted initially that audiometric testing in June 1962 
indicated normal hearing in the lower frequencies in the left 
ear with a 55-decibel loss at 4 kilohertz and a 75-decibel 
loss at 8 kilohertz.  While these findings are sufficient to 
meet the definition of a left ear hearing loss disability for 
VA purposes as early as 1962, the medical expert further 
pointed out that VA audiograms in 1953 indicated "perfectly 
normal" hearing in the right ear, and normal hearing in the 
left ear through 2 kilohertz, with a 25 decibel loss at 4 
kilohertz and a 75 decibel loss at 80 kilohertz, "in other 
words a significant progression of loss at one frequency in 
the nine years (from 1953 to 1962) unrelated to his military 
service."

The expert concluded that the veteran "does not have a 
history that is compatible with any significant hearing loss 
having occurred during his brief military service," and 
further indicated that the pattern of hearing loss shown by 
the audiometric results over time "do not follow the pattern 
of typical of acoustic trauma hearing loss." 

Such hearing loss, according to the medical expert, generally 
results in "a dip at 4 to 6 kilohertz and then improvement in 
hearing at 8 kilohertz," which is not the pattern in the 
veteran's case. The examiner concluded, "in my opinion, this 
appellant has no evidence of service-connected hearing loss."


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")

The regulations have now been amended to comply with this 
decision. 66 Fed. Reg. 35902-35903 (effective July 10, 2001).

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. (2) Special rule for Board decisions issued on or after 
July 21, 1992.

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision. (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence. A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims. 38 C.F.R. § 20.1411 (c) 
and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  

A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals. 38 
C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error. See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

However, here the veteran does not limit his claim of CUE 
only to specific issues among he many considered the December 
1999 Board decision and therefore the Board has considered 
the allegation as being applied to all determinations made on 
that decision.


In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied. Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  

A difference of opinion as to how the evidence was weighed is 
not CUE.  An appellant "must assert more than just a 
disagreement as to how the facts were weighed or evaluated." 
Russell, quoted in Allin v. Brown, 6 Vet. App. 207 (1994).

The veteran has submitted numerous several statements 
directed to CUE in the December 1999 Board decision and the 
most cogent argument is that the evidence from a February 
1991 X-ray of the spine was "altered" since the Board did 
not mention the portion of the interpretation that a specific 
finding may be related to old trauma (statement dated in 
February 2004 among others).  Otherwise, his argument of 
error regarding respiratory or sinus disorders, hearing loss 
or the spine, cataracts, or hypertension viewed most 
liberally are no more than disagreement with the manner in 
which the Board evaluated the evidence.  Therefore, at least 
in regard to the spine, it can be stated that he argues the 
correct facts, that is the complete findings from the X-ray 
evaluation in 1991, as they existed at that time were not 
considered by the Board and that because these facts were not 
considered, the Board committed CUE in the December 1999 
decision.

The appellant's argument for CUE is entirely without merit.  
The record shows that his service medical records were in the 
claims folder and considered by the Board at the time of the 
December 1999 decision.  The Board specifically cited to them 
as necessary.  The Board decision in December 1999 did not 
directly refer to the specific notation in the February 1991 
radiology report that minimal compression of the L5 vertebrae 
on the left side "may be due to old trauma".  

However, the appellant makes no valid argument as to how this 
would have compelled a different outcome.  There would have 
been no need to specifically cite this interpretation since, 
as the Board observed, the evidence did not contain a medical 
diagnosis of a spine disorder linked to military service.  

The Board's specific determination that there was no medical 
evidence of a nexus or link between osteoarthritis and either 
service or a service-connected disability is not erroneous in 
light of the evidence.  

Concerning hypertension, there was no evidence to warrant 
reopening of the claim which had been denied initially in 
1961, and again in 1996 Board decisions on the basis that the 
evidence did not establish a connection between hypertension 
and the veteran's military service.  

Regarding a respiratory disorder there is ample support for 
the Board's conclusion that the VA treatment records not 
before the Board in July 1996 were merely cumulative as they 
showed that the veteran had been diagnosed with a current 
pulmonary disorder.  Further, the Board explained that the 
veteran's letters and the excerpted article on obstructive 
lung disease did not constitute new and material evidence and 
thus neither of these items of evidence was so significant 
that it must be considered to fairly decide the merits of the 
claim, either by itself or in connection with evidence 
previously assembled.  

As the Board observed, what was lacking at the time of the 
previous Board decision, and what remained lacking, was 
evidence of service incurrence of a respiratory disorder, and 
competent medical evidence that his current respiratory 
disorder is related to service.  As the Board explained, the 
excerpted article did not specifically address the veteran's 
claim and his own statements as a layperson are not competent 
to provide an opinion requiring medical knowledge.

As for forehead scarring, the veteran does not show CUE in 
the Board's conclusion that he did not presented any 
competent evidence related to this claim to show service 
inception.  The Board applied the correct standard for new 
and material evidence as explained generally in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) regarding the claims for 
respiratory disorder, hypertension and forehead scarring.

The Board decision in 1999 regarding cataracts noted the 
veteran contended that he has rheumatoid arthritis due to 
service, and that the condition causes sclerosis of the eye 
that causes cataracts.  

Alternatively, he contended that ankylosing spondylitis 
causes inflammation of the iris, uveitis, and sclerosis, and 
that these disorders cause cataracts and that he had service-
connected chronic nasal congestion and nasal polyps, and 
blockage of the tear duct, and that these disorders caused 
cataracts through the spread of bacteria to the eye.

The Board noted there was no medical evidence of a nexus or 
link between cataracts and either service or a service-
connected disability and that the only evidence that tends to 
show such nexus consists of the veteran's own statements 
which, being those of a layperson, were not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  

The same reasoning was correctly applied to the claims for 
service connection of arthritis of the as one for 
osteoarthritis of the whole spine, as well as of the lower 
extremities on a direct basis, as well as secondary to 
rheumatoid arthritis.  As noted the Board denied service 
connection for rheumatoid arthritis, which served to deny the 
claim of entitlement to service connection for osteoarthritis 
secondary to rheumatoid arthritis.  

The Board observed that there was no current diagnosis of 
rheumatoid arthritis or scoliosis.  As discussed previously 
the Board correctly found that there was no medical evidence 
of a nexus or link between osteoarthritis and either service 
or a service-connected disability other than the veteran's 
own lay statements. 

Regarding a dental condition, including partial loss of the 
jawbone, the Board observed that the record contained no 
current medical evidence of a dental condition, to include 
the loss of part of the jawbone that is related to the 
veteran's period of honorable active service.  The veteran 
should be aware that the period of dishonorable service 
cannot be considered to establish service connection for a 
disorder on the basis of incurrence or aggravation.  


As for hearing loss, the Board clearly stated the reasoning 
for preferring the medial opinion against service connection.  
The Board relied on the medical expert's opinion, as well as 
the weight of other evidence that indicates no hearing loss 
until many years after service, and no relationship with 
service, to find that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  In so doing the Board acknowledged the medical 
statement supporting the claim and adequately explained its 
decision to assign more weight to the comprehensive VA medial 
opinion.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to any matter decided in the December 1999 Board 
decision.  His claim is not valid because he has made no 
specific contention of how the law or facts in existence at 
the time of the December 1999 Board decision was either not 
considered or misapplied on any issue.  

His argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  It 
is nothing more than asking the Board to reweigh the evidence 
in his favor.  His argument fails through not showing that 
the Board did not know the correct facts at that time, or how 
the outcome would have been manifestly different.  Asking the 
Board simply to reweigh the evidence can never rise to the 
stringent definition of CUE. See Fugo, supra.

The argument recently advanced through numerous 
correspondences, often unintelligible, is in general simply 
more of the same in that it seeks to have a reinterpretation 
of the evidence rather that pointing to any law or regulation 
that the Board misapplied or did not apply, that compelled a 
decision granting service connection or reopening claims as 
applicable.  

In essence, nothing undebatable or outcome determinative in 
the record available to the Board is cited in supporting CUE.  
Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the December 1999 Board decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  
Moreover, his representative did not seem to offer any 
argument directed to CUE in the December 1999 Board decision. 

Accordingly, the claim is dismissed because of the absence of 
legal merit or lack of entitlement under the law. See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny.  


ORDER

A valid claim for CUE in the December 13, 1999 Board decision 
not having been presented, the claim is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



